Citation Nr: 0609413	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-19 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ronald Arons, Attorney


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The appellant had active military service from March 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO rating decision that 
granted service connection and assigned an initial 30 percent 
rating for PTSD, effective  May 23, 2003.  The appellant 
filed a Notice of Disagreement (NOD) in regard to the rating 
in December 2003, and the RO issued a Statement of the Case 
(SOC) in March 2004.  The appellant submitted a VA Form 9 
(Appeal to the Board of Veterans' Appeals) in July 2004.  The 
appellant's attorney filed another VA Form 9 on the 
appellant's behalf in December 2004.

Inasmuch as the appeal involves a disagreement with the 
initial rating following the grant of service connection for 
PTSD, the Board has characterized that issue in accordance 
with Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing original claims for higher ratings following 
a grant of service connection from claims for higher ratings 
for already service-connected disability).

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The RO sent a letter to the appellant in February 2005 
notifying him that his appeal was being certified to the 
Board, and that he had 90 days from the date of the letter in 
which to request a hearing, send additional evidence to the 
Board, or appoint or change a representative.  In March 2005, 
within the 90-day time limit, the appellant's attorney filed 
a letter directly to the Board requesting a  hearing before a 
Veterans Law Judge at the Newark RO (Travel Board hearing) at 
the next opportunity.

Because Travel Board hearings are scheduled by the RO, a 
remand of this matter to the RO is warranted before the Board 
can adjudicate the merits of the matter on appeal.  See 
38 C.F.R. § 20.704 (2005).

Accordingly, this case is hereby REMANDED to the RO, via the 
AMC, for the following action:

The RO should schedule the appellant 
for a Travel Board hearing in 
accordance with his attorney's March 
2005 request, following the usual 
procedures as set forth in 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. 
§ 20.704 (2005).  After the hearing, 
the RO should return the claims file to 
the Board in accordance with current 
appellant procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

 
 
 
 

